DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 3 and 14 is objected to because of the following informalities: the claims recite the term “RDL”, but do not specify the meaning of the term. Applicant is advised to change “RDL” to “redistribution layer (RDL).”

Claim 12, 13, 14 is objected to because of the following informalities: the claim reads “the transducer array” but has continuously referred to the transducer array as “ultrasound transducer array” throughout the previous and latter claims. Applicant is advised to stick to one term for consistency sake.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	
Regarding claim 2, it is unclear if the redistribution layer electrically couples the ASIC to both the flexible interconnect and transducer array or only to the transducer array. For examination purposes, the redistribution layer will be considered to couple the ASIC to both the flexible interconnect and the transducer array.

	Regarding both claims 8 and 18, it is unclear if the base plate comprises a metal plate or a composite plate of which the composite plate includes alignment pins, or if the base plate comprises a metal or composite plate, of which either includes alignment pins. For examination purposes, the base plate will be considered to comprise a metal or composite plate, of which either includes alignment pins.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 9 - 12, and 19 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wodnicki et al., (US20080315331A1) (hereinafter "Wodnicki").

Regarding claim 1, Wodnicki teaches a method comprising: providing an ultrasonic transducer (“ultrasound imaging system 100, comprising a large number of transducer modules” [0024]) comprising a plurality of modules (“comprising a large number of transducer modules” [0024]), each module comprising an ultrasonic transducer array (see below fig 1. and fig. 3 #103) and an application specific integrated circuit (ASIC) (see below fig. 1 and fig. 3 #106), the ultrasonic transducer array and the ASIC electrically coupled to a flexible interconnect (“The interconnection structure 107 may be a large area flexible circuit board 281 having a plurality of circuit  board contact pads 287.” [0031]), the flexible interconnect coupled to a connector (“The interconnection structure 107 is coupled to an assembly connector portion 290” [0031]), wherein the ASIC and flexible interconnect are arranged such that each ultrasonic transducer array is directly adjacent to another ultrasonic transducer array (see below fig. 3 #103a-e).

    PNG
    media_image1.png
    704
    896
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    708
    934
    media_image2.png
    Greyscale


	Regarding claim 9, Wodnicki teaches the method of claim 1, wherein the ultrasonic transducer array comprise capacitive micromachined ultrasonic transducers (cMUT) (“The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Trans ducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.” [0028]).

	Regarding claim 10, Wodnicki teaches the method of claim 1, wherein the ultrasonic transducer array comprise piezoelectric transducers (“The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Transducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.” [0028]).

	Regarding claim 11, Wodnicki teaches the method of claim 1, wherein an acoustic backing layer is beneath the ultrasound transducer array (“a backing stack may be placed between the flexible circuit 251 and the transducer Subarray 104.” [0031]).

	Regarding claim 12 Wodnicki teaches a system comprising: 
an ultrasonic transducer (“ultrasound imaging system 100, comprising a large number of transducer modules” [0024]) comprising a plurality of modules (“comprising a large number of transducer modules” [0024]), each module comprising an ultrasonic transducer array (see above fig 1. and fig. 3 #103) and an application specific integrated circuit (ASIC) (see above fig. 1 and fig. 3 #106), the transducer array and the ASIC electrically coupled to a flexible interconnect (“The interconnection structure 107 may be a large area flexible circuit board 281 having a plurality of circuit  board contact pads 287.” [0031]), the flexible interconnect coupled to a connector (“The interconnection structure 107 is coupled to an assembly connector portion 290” [0031]), wherein the ASIC and flexible interconnect are arranged such that each ultrasonic transducer array is directly adjacent to another ultrasonic transducer array (see above fig. 3 #103a-e).

	Regarding claim 19, Wodnicki teaches the system of claim 12 wherein the ultrasonic transducer array comprises capacitive micromachined ultrasonic transducers (cMUT) (“The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Trans ducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.” [0028]).

	Regarding claim 20, Wodnicki teaches the system of claim 12 wherein the ultrasonic transducer array comprises piezoelectric transducers (“The transducer cells 103 may, for example, be PZT material, a single crystal material (such as PMN-PT or PZN PT), capacitive Micromachined Ultrasonic Transducer cells (cMUTs), piezoelectric Micromachined Ultrasonic Transducer cells (pMUTs), or Poly Vinylidine DiFluoride (PVDF) transducer cells.” [0028]).

	Regarding claim 21, Wodnicki teaches the system of claim 12, wherein an acoustic backing layer is beneath the ultrasound transducer array (“a backing stack may be placed between the flexible circuit 251 and the transducer Subarray 104.” [0031]).

	Regarding claim 22, Wodnicki teaches a system comprising: an ultrasonic transducer (“ultrasound imaging system 100, comprising a large number of transducer modules” [0024])  comprising a plurality of modules (“comprising a large number of transducer modules” [0024]), each module comprising an ultrasonic transducer array(fig 1. and fig. 3 #103)  and an application specific integrated circuit (ASIC) (fig 1. and fig. 3 #106), the ultrasonic transducer array and the ASIC electrically coupled to a flexible interconnect (“The interconnection structure 107 may be a large area flexible circuit board 281 having a plurality of circuit  board contact pads 287.” [0031]) via a redistribution layer (RDL) (“Connection between transducer cells 103 and circuit cells 227 that are not horizontally aligned with respect to one another is effected with a redistribution system 262 comprising the plurality of conductive paths 261 formed in the ASIC metallization structure 260.” [0032]), the flexible interconnect coupled to a connector (“The interconnection structure 107 is coupled to an assembly connector portion 290” [0031]), wherein the ASIC and flexible interconnect are arranged such that each ultrasonic transducer array is directly adjacent to another ultrasonic transducer array (see above fig. 3 #103a-e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Tkaczyk et al., (US 20120133001)(hereinafter "Tkaczyk").	

Regarding claim 2, Wodnicki teaches the method of claim 1, but fails to explicitly disclose electrically coupling the ASIC to the flexible interconnect and the ASIC to the transducer array via a redistribution layer.
Wodnicki does teach electrically coupling the ASIC to the flexible interconnect via a redistribution layer (see above fig. 3 #289 bonded pads; “The interconnection structure 107 may be a large area flexible circuit board 281 having a plurality of circuit board contact pads 287. The circuit board 281 illustrated in FIG. 3 is coupled to an ASIC 106 via a plurality of bonded pads 289” [0031]).
In the same ultrasound imaging field of endeavor, teaches electrically coupling the ASIC to the transducer array via a redistribution layer (see below fig. 2  #70 RDL, #72 integrated circuit, and #63 Sensor array interposer stack “the interconnect layer 68 includes a redistribution layer 70 and an integrated circuit 72 operationally coupled to one another. In the embodiment of FIG. 2, the redistribution layer 70 is configured to match an interface of the sensor array interposer stack 63 to an interface of the integrated circuit 72”, [0042]).

    PNG
    media_image3.png
    408
    576
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to combine the method of Wodnicki with the electrical coupling of the ASIC and transducer array of Tkaczyk, as this would minimize system size, complexity, interconnect lengths, and enhance performance of the sensor arrays (see Tkaczyk [0007]).

Regarding claim 13, Wodnicki teaches the system of claim 12, but fails to explicitly disclose the ASIC is electrically coupled to the flexible interconnect and to the transducer array via a redistribution layer.
Wodnicki does teach electrically coupling the ASIC to the flexible interconnect via a redistribution layer (see above fig. 3 #289 bonded pads; “The interconnection structure 107 may be a large area flexible circuit board 281 having a plurality of circuit board contact pads 287. The circuit board 281 illustrated in FIG. 3 is coupled to an ASIC 106 via a plurality of bonded pads 289” [0031]).
In the same ultrasound imaging field of endeavor, Tkaczyk teaches electrically coupling the ASIC to the transducer array via a redistribution layer (see above fig. 2  #70 RDL, #72 integrated circuit, and #63 Sensor array interposer stack “the interconnect layer 68 includes a redistribution layer 70 and an integrated circuit 72 operationally coupled to one another. In the embodiment of FIG. 2, the redistribution layer 70 is configured to match an interface of the sensor array interposer stack 63 to an interface of the integrated circuit 72”, [0042]).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Wodnicki with the electrical coupling of the ASIC and transducer array of Tkaczyk, as this would minimize system size, complexity, interconnect lengths, and enhance performance of the sensor arrays (see Tkaczyk [0007]).

Claims 3-7, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Tkaczyk and in further view of Kim et al., (US20150305713A1) (hereinafter “Kim”).

Regarding claim 3, Wodnicki as modified by Tkaczyk teaches the method of claim 2, but fails to explicitly disclose wherein each of the plurality of modules comprises a stack with the ultrasonic transducer array on the RDL and RDL on the ASIC, wherein the flexible interconnect extends laterally from a top surface of the ASIC and curves down to a bottom surface of the ASIC.
However in the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack with the ultrasonic transducer array on the RDL and RDL on the ASIC (see above fig. 2 #62 sensor array, #70 redistribution layer, #72 ASIC; the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Wodnicki with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).
Wodnicki modified by Tkaczyk fails to explicitly disclose the flexible interconnect extends laterally from a top surface of the ASIC and curves down to a bottom surface of the ASIC.
In the same field of endeavor, regarding intraluminal ultrasound transducer assembly with flexible substrates, Kim teaches the flexible interconnect extends laterally from a top surface of the ASIC and curves down to a bottom surface of the ASIC (see below fig.6 #171 flexible circuit board extends from top of #200 ASIC to bottom surface).

    PNG
    media_image4.png
    350
    581
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time, to combine the method of Wodnicki modified by Tkaczyk with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

Regarding claim 4, Wodnicki as modified by Tkaczyk and Kim teach the method claim 3 and further teaches the connector is coupled to a bottom surface of the flexible interconnect (see above fig. 3 #290, the side the connector assembly is connected to the interconnect will be regarded the bottom surface of the flexible interconnect).

Regarding claim 5, Wodnicki teaches the method of claim 1, but fails to explicitly disclose each of the plurality of modules comprises a stack comprising the ultrasonic transducer array, the ASIC, and a base plate, wherein the flexible interconnect extends from the stack to a substrate comprising the connector.
However in the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack comprising the ultrasonic transducer array, the ASIC, and a base plate (see above fig. 2 #62 sensor array, #90 metal pad, #72 ASIC; the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Wodnicki with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).
Wodnicki modified by Tkaczyk fails to explicitly disclose the flexible interconnect extends from the stack to a substrate comprising the connector.
However in the same ultrasound imaging field of endeavor, Kim teaches the flexible interconnect extends from the stack to a substrate comprising the connector (see above fig. 2 #171, the circuit board extends from the stack of #280, #270, #200, and #100 to a #150 substrate that comprises a connector).
It would have been obvious to one of ordinary skill in the art at the time, to combine the method of Wodnicki modified by Tkaczyk with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

Regarding claim 6, Wodnicki as modified by Tkaczyk and Kim teach the method of claim 5, but lacks the substrate comprises a printed circuit board.
However Kim further teaches the substrate comprises a printed circuit board (see above fig. 6 #150 circuit board).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Wodnicki as modified by Tkaczyk and Kim with the circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

Regarding claim 7, Wodnicki as modified by Tkaczyk and Kim teach the method of claim 5, but lacks the substrate is orthogonal to the stack.
However Kim further teaches the substrate is orthogonal to the stack (see above fig. 6 #150 is at a right angle with the stack of #280, #270, #200, and #100).

Regarding claim 14, Wodnicki teaches the system of claim 12, but fails to explicitly disclose wherein each of the plurality of modules comprises a stack with the ultrasonic transducer array on the RDL and RDL on the ASIC, wherein the flexible interconnect extends laterally from a top surface of the ASIC and curves down to a bottom surface of the ASIC.
However in the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack with the ultrasonic transducer array on the RDL and RDL on the ASIC (see above fig. 2 #62 sensor array, #70 redistribution layer, #72 ASIC; the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the system of Wodnicki with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).
Wodnicki modified by Tkaczyk fails to explicitly disclose the flexible interconnect extends laterally from a top surface of the ASIC and curves down to a bottom surface of the ASIC.
However in the ultrasound imaging same field of endeavor, Kim teaches the flexible interconnect extends laterally from a top surface of the ASIC and curves down to a bottom surface of the ASIC (see above fig.6 #171 flexible circuit board extends from top of #200 ASIC to bottom surface).
It would have been obvious to one of ordinary skill in the art at the time, to combine the system of Wodnicki modified by Tkaczyk with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

Regarding claim 15, Wodnicki as modified by Tkaczyk and Kim teach the system claim 14 and further teaches the connector is coupled to a bottom surface of the flexible interconnect (see above fig. 3 #290, the side the connector assembly is connected to the interconnect will be regarded the bottom surface of the flexible interconnect).

Regarding claim 16, Wodnicki teaches the system of 12, but fails to explicitly disclose each of the plurality of modules comprises a stack comprising the ultrasonic transducer array, the ASIC, and a base plate, wherein the flexible interconnect extends from the stack to a substrate comprising the connector.
However in the same ultrasound imaging field of endeavor, Tkaczyk teaches each of the plurality of modules comprises a stack comprising the ultrasonic transducer array, the ASIC, and a base plate (see above fig. 2 #62 sensor array, #90 metal pad, #72 ASIC; the elements form a stack).
It would have been obvious to one of ordinary skill in the art at the time to combine the system of Wodnicki with the stack of modules taught by Tkaczyk, as this would keep the modules a very low profile and small package for use in portable systems (see Tkaczyk [0091]).
Wodnicki modified by Tkaczyk fails to explicitly disclose the flexible interconnect extends from the stack to a substrate comprising the connector.
However in the same ultrasound imaging field of endeavor, Kim teaches the flexible interconnect extends from the stack to a substrate comprising the connector (see above fig. 2 #171, the circuit board extends from the stack of #280, #270, #200, and #100 to a #150 substrate that comprises a connector).
It would have been obvious to one of ordinary skill in the art at the time, to combine the system of Wodnicki modified by Tkaczyk with the flexible circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

Regarding claim 17, Wodnicki as modified by Tkaczyk and Kim teach the system of claim 16, but lacks the substrate comprises a printed circuit board.
However in the same ultrasound imaging field of endeavor, Kim further teaches the substrate comprises a printed circuit board (see above fig. 6 #150 circuit board).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Wodnicki as modified by Tkaczyk and Kim with the circuit board of Kim in order to reduce the complexity of manufacturing and processing operations (see Kim [0087]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Tkaczyk , in further view of Kim and in further view Lee et al., (US 20150087988A1)(hereinafter “Lee”).

Regarding claim 8, Wodnicki as modified by Tkaczyk and Kim teach the method of claim 5, but fail to explicitly disclose the base plate comprises a metal or composite plate with alignment pins.
However in the same field of endeavor, Lee teaches the base plate comprises a metal or composite plate with alignment pins (see below fig. 1 #110 pins that are used for coupling the electrostatic modules to the support structure; “Additionally, in one other embodiment, the electro-acoustic modules may be magnetically coupled to the support structure”; therefore the support member comprises metal).

    PNG
    media_image5.png
    291
    417
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to modify the method of Wodnicki as modified by Tkaczyk and Kim with the alignment pins on the support member of Lee in order to minimize misalignment of the transducer array (see Lee [0038]).

Regarding claim 18, Wodnicki as modified by Tkaczyk and Kim teach the system of claim 16, but fail to explicitly disclose the base plate comprises a metal or composite plate with alignment pins.
However in the same ultrasound imaging field of endeavor, Lee teaches the base plate comprises a metal or composite plate with alignment pins (see below fig. 1 #110 pins that are used for coupling the electrostatic modules to the support structure; “Additionally, in one other embodiment, the electro-acoustic modules may be magnetically coupled to the support structure”; therefore the support member comprises metal).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Wodnicki as modified by Tkaczyk and Kim with the alignment pins on the support member of Lee in order to minimize misalignment of the transducer array (see Lee [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.Y.F./Examiner, Art Unit 3793       


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793